Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 1 of 9 Page ID #:7778



 1   Shayla Myers (SBN 264054)
 2   Mallory Andrews (SBN 312209)
     LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 South Broadway
 4   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 5   Email: smyers@lafla.org
 6          mbandrews@lafla.org

 7   Attorneys for Gladys Zepeda, Miriam Zamora,
 8   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All.
 9
10   [Additional Attorneys on Next Page]
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13   JANET GARCIA, et al.                  )   CASE NO. 2:19-cv-06182-DSF-PLA
                                           )
14                Plaintiffs,              )   Assigned to Honorable Dale S. Fischer
                                           )
15         v.                              )   REPLY MEMORANDUM OF POINTS
                                           )   AND AUTHORITIES IN SUPPORT
16                                         )   OF MOTION TO WITHDRAW AS
     CITY OF LOS ANGELES, et al.,          )   COUNSEL OF RECORD FOR
17                                         )   PLAINTIFF
                  Defendants.              )
18                                         )   Hearing Date:   June 7, 2021
                                           )
                                           )   Time:           1:30 p.m.
19
                                           )   Courtroom:      7D
20                                         )
                                           )   Complaint Filed Date:   July 18, 2019
21                                         )
                                           )   Discovery Cut-off:      July 26, 2021
22                                         )   Pretrial Conf:          Feb. 14, 2022
                                           )   Trial:                  March 14, 2022
23
24
25
26
27
28

       REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 2 of 9 Page ID #:7779



 1   Catherine Sweetser (SBN 271142)
     SCHONBRUN SEPLOW HARRIS
 2   HOFFMAN & ZELDES LLP
 3   9415 Culver Boulevard, #115,
     Culver City, CA 90232
 4   Telephone: (310) 396-0731
     Email: csweetser@sshhlaw.com
 5
     Attorneys for Plaintiffs.
 6
 7   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
 8   KIRKLAND & ELLIS LLP
     555 South Flower Street
 9   Los Angeles, CA 90071
10   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
11          william.smith@kirkland.com
12   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
13   2049 Century Park East
14   Los Angeles, CA 90067
     Telephone: (310) 552-4200
15   Email: michael.onufer@kirkland.com
16   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
17   Peter Diocson Jr., Marquis Ashley, and Ali El-Bey.

18
19
20
21
22
23
24
25
26
27
28

       REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 3 of 9 Page ID #:7780



 1   I.    ARGUMENT
 2         The City does not dispute that good cause exists to permit the Legal Aid
 3   Foundation of Los Angeles, Schonbrun Seplow Harris Hoffman & Zeldes LLP, and
 4   Kirkland & Ellis LLP’s (collectively, “Counsel”) to withdraw as counsel when client
 5   conduct has rendered it unreasonably difficult for counsel “to carry out the
 6   employment effectively.” Cal. Rules of Prof. Conduct 3-7000(C)(1)(d). Nor can the
 7   City dispute that the inability to contact Mr. El-Bey is an adequate basis for
 8   withdrawal. Permitting Counsel to withdraw on this basis in is accord with courts in
 9   this District that frequently permit the withdrawal of representation under similar
10   circumstances. See, e.g., Clasby v. Ivanovic, 2020 WL 6450287, at *2 (C.D. Cal.
11   Nov. 3, 2020) (granting motion to withdraw claiming breakdown in attorney-client
12   relationship due in part to unresponsiveness of client). See also Hershey v. Berkeley,
13   2008 WL 4723610, at *2 (C.D. Cal. Oct. 24, 2008) (granting motion to withdraw
14   claiming breakdown in attorney-client relationship due to prolonged lack of
15   communication between counsel and client); Bodden v. Trans Union, LLC, 2020 WL
16   8028816, at *1 (C.D. Cal. Nov. 16, 2020) (finding same).
17         Instead, the City uses its “opposition” as an opportunity to attempt to cast
18   Counsel in a negative light. Not only are the City’s accusations factually wrong, they
19   are irrelevant to this Motion and do nothing to undermine the basis for withdrawal.
20   The City has not identified any specific prejudice to it from the withdrawal, and at
21   most makes a conclusory statement that the timing of this Motion prejudiced it.
22         As an initial matter, and as the City is aware, the individual Plaintiffs in this
23   matter, including Mr. El-Bey, are individuals of extremely restricted financial means
24   and face significant barriers to regular communications, ranging from a lack of
25   internet access, a stable mailing address, and even a regular source of electricity, to
26   say nothing of the continued displacement and destruction of belongings as a result of
27   the conduct alleged in this litigation. To complicate matters further, this litigation is
28   taking place in the middle of the COVID-19 pandemic, which has disproportionately
                                              1
       REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
          MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 4 of 9 Page ID #:7781




 1   exacerbated the plights of this vulnerable community. See ECF No. 111 at 1 (joint
 2   stipulation to continue trial due in part to the ongoing pandemic posing “significant
 3   additional challenges for the unhoused Plaintiffs and witnesses to participate in this
 4   litigation”). Under such circumstances, it is difficult to provide services for and keep
 5   in contact with unhoused clients.
 6         Though the City now takes issue with what it interprets to be Counsel’s delay in
 7   bringing this Motion, see Opp’n at 1, Counsel could not move to withdraw until it was
 8   clear that the breakdown in the attorney-client relationship with Mr. El-Bey was
 9   irrevocable. Counsel moved to withdraw at the point when Counsel’s ethical
10   obligations to Mr. El Bey and this Court allowed and required it, after making
11   numerous efforts to contact Mr. El-Bey and notifying all parties of this Motion and
12   attempting to serve Mr. El-Bey with this Motion at his last known address. See Myers
13   Declaration in Support of Motion to Withdraw (“Myers Decl.”) ¶¶ 3, 5-6; see also
14   L.R. 83-2.3.2 (requiring written notice of motion to withdraw given reasonably in
15   advance to the client and all other parties). Counsel is also attempting to serve Mr. El-
16   Bey with a copy of the City’s opposition and this reply. See Declaration of Catharine
17   Elizabeth Sweetser in Support of Reply (“Sweetser Decl.”) ¶ 21.
18         The City has repeatedly demanded that Counsel provide the City with
19   additional information about timing of the breakdown in the attorney-client
20   relationship, including demanding that Counsel disclose the date of the last
21   communication with Mr. El Bey. See Opp’n at 1, 5. The City has used Counsel’s
22   refusal to disclose the date to intimate misconduct by Counsel and as a basis for filing
23   an opposition to this Motion. Id. There was no ethical obligation to further inform
24   defense counsel of any communications, or failed attempts to communicate, with Mr.
25   El-Bey during this time period; in fact, there was a duty of loyalty and confidentiality
26   to the client that continues to bind Plaintiff’s Counsel. See State Bar of Cal. Standing
27   Comm. on Pro. Resp. and Conduct, Formal Op. No. 1989-111, 1989 WL 253259
28   (“Clearly, the attorney is under no obligation to inform opposing counsel that the
                                                 2
       REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
         MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 5 of 9 Page ID #:7782




 1   client cannot be located.”). There is simply no basis for the City to suggest that
 2   Counsel has done anything but act in accord with their professional obligations in the
 3   midst of trying circumstances.
 4           Furthermore, the City‘s factual narrative supporting its accusations is
 5   misleading. Though the City’s accusations are not relevant to the Motion, a few of the
 6   more egregious examples require clarification and correction:
 7           • The City is misleading about Plaintiffs’ Motion to Compel and resulting
 8             decision compelling discovery: The City suggests that Plaintiffs’ prior
               Motion to Compel is somehow deficient because it sought to compel
 9             discovery served on behalf of Mr. El-Bey. See Opp’n at 4. But as the City
10             well knows, on October 2, 2020, to avoid redundant discovery and the need
               for Court intervention, the parties agreed that the discovery would be
11             deemed served by all Plaintiffs and that any ruling on a motion to compel
12             discovery served by Mr. El-Bey would be binding on all parties. Exs. 13,
               14.1 The City amended its answers to the Requests for Production to reflect
13             this agreement, and the Motion to Compel was brought by all Plaintiffs,
14             consistent with this agreement. Sweetser Decl. ¶ 2; see also ECF No. 122.
15           • The City’s suggestions of untoward discovery conduct by Plaintiff’s
16             Counsel are not supported by the record: On August 14, 2020, the City
               served a set of special interrogatories and document requests on Mr. El-Bey,
17             Sweetser Decl. ¶¶ 3, 4, and on September 14, Mr. El-Bey served objections
18             and responses to the document requests and objections to the interrogatories.
               Exs. 3, 4. Two weeks later, during the parties meet and confer about the
19             discovery responses, Plaintiff’s Counsel indicated that they intended to
20             supplement the responses and the City made no mention of a deadline for
               this supplementation. See Sweetser Decl. ¶ 5. It was not until March 2021
21             that the City for the first time sent a letter asking that Mr. El-Bey supplement
22             the responses by a date certain. Sweetser Decl. ¶ 7 & Ex. 9. On March 29,
               2021, Plaintiffs confirmed via email that they “are working on a response to
23             [the City’s] letter regarding Mr. El-Bey” and “will get back to [the City] as
24             soon as possible.” Sweetser Decl. ¶ 8 & Ex. 10. From August 2020 until
               April 20, 2021, Counsel worked in good faith to try and obtain and provide
25             to the City sworn substantive responses to their discovery requests.
26   1
          Counsel will be referring to Exhibits 1-4, attached to the Declaration of Felix
27        Lebron, Exhibits 6-12, attached to the Declaration of A. Patricia Ursea, and
          Exhibits 13-17 are attached to the concurrently-filed Declaration of Catherine
28        Elizabeth Sweetser in Support of this Motion.
                                                  3
         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 6 of 9 Page ID #:7783




 1            Throughout this time period, Plaintiff’s Counsel has acted in accordance
 2            with their ethical duties to their client and the Court, carefully preserving
              Mr. El-Bey’s interests in the course of this litigation, while truthfully
 3            corresponding with the City regarding his discovery responses.
 4
           • The City refused to move Mr. El-Bey’s deposition pending this Motion:
 5           The City suggests that Mr. El-Bey’s failure to attend his noticed deposition
             is somehow suspect, see Opp’n at 1, but the record confirms that the City
 6
             insisted on his deposition knowing full well Mr. El-Bey would not appear
 7           and despite requests from Counsel to postpone the deposition. On April 14,
             2021, the City served a deposition notice for Mr. El-Bey, which unilaterally
 8
             set his deposition for May 4. Ex. 15. Following Counsel’s confirmation of
 9           a breakdown in the attorney-client relationship between themselves and Mr.
             El-Bey, the City responded on April 23 that despite Counsel’s intention to
10
             request that it be permitted to withdraw as counsel, the City “intend[s] to
11           take his deposition or non-appearance on May 4, unless you have other
             information.” Ex. 1. Counsel then requested that the City postpone Mr. El-
12
             Bey’s deposition by 30 days to “give the court time to resolve this motion
13           [to withdraw] prior to the deposition.” Ex. 2. But the City refused to move
             Mr. El-Bey’s deposition, reiterating on April 28 that “the City will take a
14
             nonappearance on May 4, 2021 for plaintiff El-Bey’s failure to appear at his
15           deposition.” Ex. 3. The City continued to refuse to move the deposition
             even once Counsel confirmed “the fact that our attempts to contact Mr. El
16
             Bey have gone unanswered.” Ex. 16. Counsel then stated that to “preserve
17           everyone’s time and resources,” Counsel was “willing to stipulate to the fact
18           that Plaintiff El Bey will not appear.” Ex. 4. The City nevertheless chose to
             take a notice of non-appearance. Sweetser Decl. ¶ 16.
19
20         On the basis of its distorted record, the City urges this Court to confer with
21   Counsel in camera. See Opp’n at 2. As set forth in Counsel’s opening brief and
22   supporting declaration, Counsel is of course willing to do so and remains committed
23   to providing further information to the Court in camera if desired. See Manfredi &
24   Levine v. Sup.Ct. (Barels), 66 Cal. App. 4th at 1128, 1134-36 (1998) (in moving to
25   withdraw, counsel may meet its burden by describing, in general terms, the nature of
26   the conflict; if the Court deems the disclosure of confidential information necessary to
27   rule upon the request, an in camera hearing may be set); see also Alvarez v. Bimbo
28   Bakeries USA, Inc., 2019 WL 7875050, at *2 (C.D. Cal. Oct. 8, 2019) (crediting bare
                                             4
      REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 7 of 9 Page ID #:7784




 1   assertion of breakdown of attorney-client relationship made in good faith with offer to
 2   provide more information in camera). The City’s inapplicable arguments based on
 3   misleading facts, however, should be disregarded as a reason to do so.2
 4           Finally, the City confusingly seeks to fault Counsel for not addressing whether
 5   Mr. El-Bey “intends to represent himself pro per in this action if the Court grants the
 6   Motion.” Opp’n at 2. The City’s point makes no sense. Counsel cannot
 7   communicate with Mr. El-Bey and thus cannot confirm (let alone convey) any
 8   intentions Mr. El-Bey may have about how he may or may not want to proceed in this
 9   case. In any event, the City does not argue (nor can it) that Counsel’s inability to
10   know whether Mr. El-Bey will proceed pro se is a basis to deny the Motion. Nor is
11   there any merit to—or legal support for—the City’s suggestion that it be provided
12   with Mr. El-Bey’s current contact information (if Counsel could even confirm that
13   information) prior to the Court granting the Motion. Rather, the precedent in this
14   District confirms that Counsel’s current efforts are sufficient. See, e.g., Burtscher v.
15   Moore, 2013 WL 11316941, at *1 (C.D. Cal. Feb. 7, 2013) (confirming grant of
16   motion to withdraw upon former counsel’s declaration of attempt to serve former
17   client court order granting motion at counsel’s known addresses for client); see also
18   Flagg v. Berryhill, 2017 WL 2294072, at *1 (C.D. Cal. May 25, 2017) (granting
19   motion to withdraw without having access to client’s contact information beforehand
20
21   2
          The City’s intent in distorting the record and smearing Counsel and unhoused
22        residents of Los Angeles is unclear, but that it is on a mission to do so in this case
          is evident. Indeed, just last week, in disregard of Local Rule 37.1, the City sent
23        Counsel—while the Motion was pending and at a time when the City was well
          aware that Counsel had no line of communication with Mr. El-Bey—a joint
24        stipulation to compel Mr. El-Bey’s discovery responses and seeking termination
          sanctions for Mr. El-Bey. Sweetser Decl. ¶¶ 17-19. Counsel asked that the parties
25        meet and confer pursuant to local rules, stating that Counsel “believe[d] that if the
26        City acted in accord with Rule 37.1, the parties may be able to significantly limit
          the issues before the Court.” Ex. 17. Not only did the City refuse to meet and
27        confer to understand Plaintiffs’ position, but stated it looked forward to knowing
          what Counsel would say to narrow the disputed issues for the first time in its
28        portion of the joint stipulation. Id.
                                                    5
         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
            MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 8 of 9 Page ID #:7785




 1   and scheduling conference at later date to determine whether client will proceed pro
 2   se).3
 3   II.            CONCLUSION
 4           For the foregoing reasons and for the reasons set forth in Counsel’s opening
 5   brief, the Legal Aid Foundation of Los Angeles, Schonbrun Seplow Harris Hoffman
 6   & Zeldes LLP, and Kirkland & Ellis LLP respectfully request permission to withdraw
 7   as counsel of record for Mr. El-Bey.
 8
 9   Dated: May 24, 2021                 Respectfully submitted,
10                                       LEGAL AID FOUNDATION OF LOS ANGELES
11                                       /s/ Shayla Myers
                                         Shayla Myers
12                                       Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
13                                       Ashley, James Haugabrook, and Ktown for All.
14
                                         SCHONBRUN SEPLOW HARRIS
15                                       HOFFMAN & ZELDES LLP
16                                       /s/ Catherine Sweetser
                                         Catherine Sweetser
17                                       Attorneys for All Plaintiffs.
18
19                                       KIRKLAND & ELLIS LLP

20                                       /s/ Benjamin Herbert
                                         Benjamin Allen Herbert
21                                       Attorneys for Plaintiffs Ktown for All, Janet Garcia,
                                         Peter Diocson Jr., Marquis Ashley, Ali El-Bey.
22
23
24
25   3
          The City’s citation to local rules in this District do not compel a different result.
26        Rather, the cited rules merely relate to how pro se plaintiffs should proceed in this
          District. See L.R. 41-6 (pro se plaintiff must keep the Court and all other parties
27        informed of the party’s current contact information); L.R. 83-2.2.3 (pro se parties
          must comply with local and federal rules); L.R. 83-2.2.4 (consequence for pro se
28        party’s failure to comply with local and federal rules).
                                                     6
         REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
Case 2:19-cv-06182-DSF-PLA Document 131 Filed 05/24/21 Page 9 of 9 Page ID #:7786




 1                          LOCAL RULE 5-4.3.4 ATTESTATION
 2         I attest that Plaintiffs’ counsel, Shayla Myers and Benjamin Herbert, concurs in
 3   this filing’s content and has authorized the filing.
 4
 5   DATED: May 24, 2021                SCHONBRUN SEPLOW HARRIS
                                        HOFFMAN & ZELDES LLP
 6
                                        /s/ Catherine Sweetser
 7                                      Catherine Sweetser
                                        Attorneys for All Plaintiffs.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 7
       REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF
